COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Billy Strahan v. The State of Texas

Appellate case number:      01-19-00332-CR, 01-19-00333-CR

Trial court case number:    2157387, 2157386

Trial court:                Harris County Criminal Court at Law No. 7 of Harris County

        The appellant has filed his fourth motion to extend time, seeking a one-week
extension for a total of 101 days since appellant’s brief was originally due on July 5, 2019.
The appellant filed this motion notwithstanding the Court’s prior admonishment that no
further extensions would be granted and that failure to file appellant’s brief by the third-
extended deadline would result in an abatement of this appeal for a hearing. Nevertheless,
the Court GRANTS the appellant’s motion to extend time and ORDERS the appellant to
file his brief on or before October 24, 2019.

       If the appellant does not file his brief by October 24, 2019, the Court will abate this
appeal and remand for the trial court to immediately conduct a hearing to determine, among
other things, whether the appellant wishes to prosecute the appeal and, if so, to determine
whether good cause exists to relieve Daucie Schindler as the appellant’s counsel. See TEX.
R. APP. P. 38.8(b)(2)–(4); see also TEX. CODE CRIM. PROC. arts. 1.051(a), (c), (d)(1),
26.04(j)(2).

       It is so ORDERED.

Judge’s signature: Evelyn V. Keyes
                   Acting individually        Acting for the Court

Date: __October 22, 2019____